DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on May 31, 2022, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with YANG-HSIEN (HOMER) HSU on June 21, 2022.
Claims 1, 11, and 21 are amended as follows:
1. (Currently Amended) A method for resource configuration, comprising: 
receiving, by a terminal, first control information from a network device, wherein the first control information comprises slot structure information of N slots, and N is a positive integer; and 
determining, by the terminal according to the slot structure information, slot format indication (SFI) index information[[slot format indication, SFI, index information]] corresponding to the N slots respectively, and determining, by the terminal, slot structures of the N slots according to the SFI index information corresponding to the N slots respectively; and 
receiving, by the terminal, first configuration information from the network device, wherein the first configuration information is used for determining time-domain positions of the N slots in a first period, and wherein the first period is a monitoring period of the first control information, or the first period is a monitoring period of a search space where the first control information is located.
11. (Currently Amended) A terminal, comprising: 
a transmission device, configured to receive first control information from a network device, wherein the first control information comprising slot structure information of N slots, and N is a positive integer; 
a processor, configured to determine, according to the slot structure information, slot format indication (SFI) index information[[slot format indication, SFI, index information]] corresponding to the N slots respectively, and determine slot structures of the N slots according to the SFI index information corresponding to the N slots respectively; and the transmission device is further configured to receive first configuration information from the network device, wherein the first configuration information is used for determining time-domain positions of the N slots in a first period, and wherein the first period is a monitoring period of the first control information, or the first period is a monitoring period of a search space where the first control information is located.
21. (Currently Amended) A non-transitory computer storage medium stored with computer-executable instructions which, when executed by a processor, implement the actions of: 
receiving first control information from a network device, wherein the first control information comprises slot structure information of N slots, and N is a positive integer; and 
determining, according to the slot structure information, slot format indication (SFI) index information[[slot format indication, SFI, index information]] corresponding to the N slots respectively, and determining, slot structures of the N slots according to the SFI index information corresponding to the N slots respectively; and 
receiving, first configuration information from the network device, wherein the first configuration information is used for determining time-domain positions of the N slots in a first period, and wherein the first period is a monitoring period of the first control information, or the first period is a monitoring period of a search space where the first control information is located.

Response to Amendment
4.	Acknowledgment is made of Applicant’s amendment with arguments/remarks filed on May 31, 2022. Claims 1, 5, 8, 11, 15, 18, and 21 have been amended; claims 2-4, 6, 12-14, and 16 have been canceled. 
Upon entry of the amendment, claims 1, 5, 7-11, 15, and 17-21 remain pending. This communication is considered fully responsive and sets forth below.
5.	Claims Objections: in the Response, filed May 31, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
6.	Claims Art Rejections: Applicants’ amendments with arguments filed May 31, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
7.	Claims 1, 5, 7-11, 15, and 17-21 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Xue et al. (US 2020/0092866) and Zeng et al. (US 2018/0206226) are generally directed to various aspects of obtaining a control resource set in wireless communication, including receiving, by a terminal device, at least one piece of indication information from a network device, where the at least one piece of indication information is used to indicate a first time domain resource position, and the first time domain resource position is unavailable for transmitting control information, obtaining, by the terminal device, a second control resource set based on the at least one piece of indication information, and detecting, by the terminal device, the control information on the second control resource set; the method for dynamic configuration of common uplink bursts, including receiving, at a user equipment (UE), an indicator of a length of a common uplink burst from a gNB, configuring the common uplink burst having the length as identified by the indicator, and transmitting, from the UE, the common uplink burst to the gNB. 
However, in consideration of the amendment with arguments/remarks, the information disclosure statement filed on May 31, 2022, the examiner’s amendment presented above, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, by the terminal, slot structures of the N slots according to the SFI index information corresponding to the N slots respectively;” and “receiving, by the terminal, first configuration information from the network device, wherein the first configuration information is used for determining time-domain positions of the N slots in a first period, and wherein the first period is a monitoring period of the first control information, or the first period is a monitoring period of a search space where the first control information is located6,” as specified in claim 1. 
Claims 11 and 21 include similar limitations.
Dependent claims 5, 7-10, 15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473